Citation Nr: 0028729	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for post-operative duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from November 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran's May 1999 notice of 
disagreement included all four issues addressed in the March 
1999 rating decision.  However, in his May 1999 substantive 
appeal and July 1999 personal hearing, the veteran indicated 
that he did not wish to pursue an appeal of the issues other 
than the increased rating for duodenal ulcer.  Therefore, the 
other three issues are withdrawn and are not currently before 
the Board.  38 C.F.R. § 20.204 (1999) (withdrawal of notice 
of disagreement or substantive appeal).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's subjective complaints primarily consist of 
diarrhea and cramping, particularly in the morning or after 
eating certain foods, nausea, vomiting, and indigestion.  He 
generally denies having any blood in his stool or vomitus, as 
well as malabsorption or malnutrition.  Objective evidence of 
disability consists only of pain or tenderness to palpation 
in the lower abdomen.  VA treatment records fail to reveal 
any consistent complaints of diarrhea or vomiting and no 
objective evidence of weight loss.  The May 1999 X-rays are 
negative for findings associated with duodenal ulcer.  The 
June 1999 colonoscopy showed polyps and diverticulosis.  



CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for post-operative duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.112, 4.114, Diagnostic Code 7305 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO initially established service connection for duodenal 
ulcer in an April 1968 rating decision.  At that time, a 10 
percent disability rating was assigned.  In a January 1969 
rating decision, the RO characterized the disability as 
vagotomy, pyloroplasty, and gastrostomy for chronic duodenal 
ulcer.  The 10 percent evaluation was confirmed and 
continued.  In a September 1981 rating decision, the RO 
awarded an increase to 40 percent for post-operative duodenal 
ulcer with dumping syndrome.  The RO continued that 
disability evaluation in a subsequent rating action.  

In September 1998, the veteran submitted a claim for an 
increased rating.  In connection with that claim, the RO 
obtained his VA outpatient medical records dated from October 
1997 to February 1999.  Notes dated in November 1997 showed 
the veteran's weight as 229.9 pounds and stable.  He reported 
that his gastroesophageal reflux disease (GERD) had flared 
recently due to increased alcohol intake.  In March 1998, his 
recorded weight was 231.8 pounds.  His GERD was flaring 
despite the use of medication.  Examination of the abdomen 
was negative.  In April 1998, the veteran presented for a 
follow up for efficiency of Prevacid for GERD symptoms.  He 
complained of heartburn and belching after breakfast only.  
His weight was 237.7 pounds.  Examination of the abdomen was 
negative.  He returned in July 1998, indicating that his GERD 
was stable.  His weight at that time was 234 pounds.  
Examination of the abdomen was negative.  Notes dated in 
September 1998 showed his weight as 231 pounds.  Cardiology 
notes dated in December 1998 showed the veteran's weight as 
229 pounds.  About two weeks later in December 1998, the 
veteran complained of anorexia and nausea, possibly due to 
new medications.  His recorded weight at that time was 223.5 
pounds.  Notes dated in January 1999 indicated that the 
nausea and anorexia resolved after discontinuation of prior 
medication.  His weight was 230.8 pounds.  

In February 1999, the veteran underwent a VA gastric 
examination.  His current symptoms included dumping syndrome, 
diarrhea about four times a day, nausea, vomiting one to two 
times a week, gas pains, indigestion, colic, and distention.  
Precipitating factors included eating certain foods.  
Alleviating factors included taking medications and sleeping 
with the head of the bed elevated.  The veteran denied having 
any blood in his stool or vomitus, any circulatory disorder 
of the stomach, hypoglycemic reactions after meals, 
constipation, malabsorption, or malnutrition.  He had not 
gained or lost any weight over the last year.  His weight was 
recorded as 230 pounds.  He reported that his minimum weight 
over the past year was 223 pounds.  Examination revealed a 
soft, full abdomen with bowel sounds in all quadrants.  There 
was pain to palpation over the right lower quadrant.  There 
was no rebound tenderness.  The examiner noted that the 
veteran's last upper gastrointestinal (UGI) series in August 
1995 showed a large fixed hiatal hernia.  The diagnosis was 
history of duodenal ulcer status post surgery and hiatal 
hernia.  

The veteran testified at a personal hearing in July 1999.  He 
had diarrhea and felt sick and weak.  He took prescribed 
medications, as well as Pepto-Bismol.  He had to be careful 
about what he ate.  After he ate in the morning, he had 
cramping and diarrhea.  He had problems at other times of the 
day, but the morning was the worst.  If he ate before he went 
to bed, he would wake up with cramping and have to go to the 
bathroom.  Recently, he had had low hemoglobin.  Tests 
revealed two polyps, which were removed.  He was told that 
the polyps might have caused the blood loss.  He explained 
that his weight varied a little but was mostly stable.  He 
had diarrhea every morning and sometimes during the day, if 
he ate the wrong thing.   

The RO secured additional VA medical records dated through 
June 1999.   In March 1999, the veteran related having recent 
problems with stomach acid with diarrhea, nausea, and 
vomiting.  He denied any hematemesis.  His weight was 225.5 
pounds.  According to April 1999 cardiology notes, the 
veteran indicated that he sometimes felt symptoms of belching 
and acid build-up that were sometimes exertional and 
different from the angina he used to have.  His weight was 
231 pounds.  His weight as recorded in the primary care 
clinic the same day was 232 pounds.  He returned about one 
week later in April 1999.  He had developed dark diarrheal 
stools that he believed contained blood.  He also had lower 
abdominal cramping.  He denied any vomiting.  Notes revealed 
a history of diverticular disorder and ulcer disease.  
Examination revealed only vague lower abdominal tenderness 
without rebound or masses.  X-rays of the abdomen were 
normal.  An upper gastrointestinal (UGI) series performed in 
May 1999 showed evidence of the previous Bilroth I procedure 
and a large sliding-type hiatal hernia that was unchanged 
from the previous study.  There was no evidence of mass of 
gastric outlet obstruction.  When the veteran received the 
results of the tests later in May, he still had cramping in 
the lower abdomen.  There was no obvious bleeding.  His 
weight was 232 pounds.  Notes dated in June 1999 indicated 
that the veteran had undergone a colonoscopy the day before, 
which showed severe polyps and diverticulosis.  His weight 
was 227 pounds.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  
  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's post-operative duodenal ulcer is currently 
evaluated as 40 percent disabling under Diagnostic Code 
(Code) 7305.  38 C.F.R. § 4.114.  A 40 percent rating is 
assigned when disability from duodenal ulcer is moderately 
severe, meaning less than severe but with impairment of 
health manifested by anemia and weight loss; or when there 
are recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 
maximum schedular evaluation of 60 percent is in order for 
severe disability, manifested by pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health. 

In addition, given the previous surgical history, Code 7308, 
postgastrectomy syndromes, may be applicable.  38 C.F.R. § 
4.114.  There are various postgastrectomy symptoms that may 
occur following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.  

Under Code 7308, a 40 percent rating is assigned when the 
disability resulting from postgastrectomy syndrome is 
moderate, with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meal but 
with diarrhea and weight loss.  In order to warrant a 60 
percent rating, the disability resulting from postgastrectomy 
syndrome must be severe, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112.  

In light of the evidence of record, the Board finds that the 
veteran's disability is not more analogous to Code 7308.  
Specifically, the veteran denies, and the evidence fails to 
demonstrate, the occurrence of circulatory or hypoglycemic 
reactions after eating.  Accordingly, the Board will evaluate 
the post-operative duodenal ulcer under Code 7305.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

In this case, the veteran's subjective complaints primarily 
consist of diarrhea and cramping, particularly in the morning 
or after eating certain foods, nausea, vomiting, and 
indigestion.  He generally denies having any blood in his 
stool or vomitus, as well as malabsorption or malnutrition.  
Objectively, physical examination reveals only pain or 
tenderness to palpation in the lower abdomen.  Despite the 
veteran's reports, VA treatment records fail to reveal any 
consistent complaints of diarrhea or vomiting or any 
objective indication of sustained, appreciable weight loss.  
The May 1999 UGI series was negative for findings associated 
with duodenal ulcer.  In addition, the reports of possible 
blood in the stool and anemia are apparently attributable to 
the polyps or diverticulosis shown during the June 1999 
colonoscopy.  Considering this evidence, the Board cannot 
conclude that the overall disability picture from the 
service-connection post-operative duodenal ulcer more nearly 
approximates the criteria for a 60 percent rating under Code 
7305.  38 C.F.R. § 4.7.  Therefore, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 40 percent for post-operative 
duodenal ulcer.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.112, 4.114, Code 7305.   


ORDER
	
Entitlement to a disability rating greater than 40 percent 
for post-operative duodenal ulcer is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 


